Title: From Benjamin Franklin to John Paul Jones, 28 July 1779
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,
Passy July 28. 1779.
I have just received yours of the 25th. I was Yesterday with M. De Sartine at Versailles who appear’d uneasy at some Accts. he had received of a mutinous Disposition in your Crew. He desired me to acquaint M. De Chaumont that he wished to see him that Evening. This Morning M. De Chaumont sent me a Note, of which I enclose a Copy: I understand he goes down with a View to provide you a better set of Hands. You must have heard that 119 American Prisoners are arrived in a Cartel at Nantes: Perhaps out of them you may pick some very good Seamen. But if this Affair should be likely to take Time, the Alliance will have my Orders to make a Cruise alone, agreable to the Ministers Desire. But I hope the Reports of your Crew are not founded, & that your joint Cruise will still take Place, and be successful.
I have the honour to be, with sincere Esteem, Dear Sir, Your most obedient & most humble Servant
B Franklin
Honble Capt. Jones.
 
Endorsed: From Doctr: Franklin inclosing One from M. de Chaumont—July 28. 1779. No. 11.
